In an action to dissolve a partnership, for an accounting and a division of the partnership assets, the official referee found that the partnership was dissolved and terminated on April 30, 1937, that the partnership assets amount to $5,416.76, that the partnership had no good will value, that the plaintiff was entitled to recover one-half of the assets from the defendant, and judgment was entered in favor of plaintiff for $2,708.38, plus costs and interest. Judgment affirmed, without costs. No opinion. Hagarty, Johnston, Adel and Taylor, JJ., concur; Close, J., dissents and votes for reversal on the ground of error in computing the profits for the last three months.